Citation Nr: 1136411	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical disability.

2.  Entitlement to service connection for disability of the low back.

3.  Entitlement to service connection for disability of the left knee.

4.  Entitlement to service connection for arachnoid cyst.

5.  Entitlement to service connection for diabetes mellitus type-II, claimed as due to exposure to Agent Orange herbicide.

6.  Entitlement to service connection for peripheral neuropathy of the lower left extremity, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the lower right extremity, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the upper left extremity, to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for peripheral neuropathy of the upper right extremity, to include as secondary to diabetes mellitus.

10.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

11.  Entitlement to service connection for a vision disability, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 until October 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  During the pendency of this appeal, jurisdiction was transferred to the RO in Phoenix, Arizona.

The Veteran was afforded a video hearing in May 2011 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.

The Board also that the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, has been raised by the record but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter.

With regard to entitlement to service connection for bilateral hearing loss disability, tinnitus, and an acquired psychiatric disorder, these issues are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for diabetes mellitus, peripheral neuropathy of upper and lower extremities, erectile dysfunction, and a vision disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic neck disorder was not manifested in service; arthritis of the neck was not manifested in the first post-service year; and a cervical disorder is not attributable to service.

2.  A chronic low back disorder was not manifested in service; arthritis of the low back was not manifested in the first post-service year; and a back disorder is not attributable to service.

3.  A left knee disorder was not manifested in service; arthritis of left knee was not manifested in the first post-service year; and no left knee disorder is attributable to service.


CONCLUSIONS OF LAW

1.  A chronic neck disorder was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A chronic low back disorder was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  A left knee disorder was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March and July of 2006 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Moreover, in a hearing before the undersigned, the issues on appeal were clarified and potentially relevant additional evidence that the appellant may submit in support of their claim was identified.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21.

Here service records have been obtained, as have records of private treatment and VA examination, as well as documentation from the Social Security Administration.  The Veteran was afforded a VA examination of the spine in December 2008, during which the examiner took down the Veteran's history, considered his lay testimony, and conducted a physical evaluation of his spine before laying a factual foundation for the conclusions reached and reaching and conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  While the examiner did not review the claims file, he considered the Veteran's reported in-service history and the Board finds that examination of the appellant was adequate.

The Veteran has not been provided VA examination of the neck or the left knee.  VA's duty to assist directs that an examination must be provided when there is (A) competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability and; (B) evidence that indicates that such disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) insufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278- 1279.  With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, the service treatment records are silent as to any complaints or treatment of the left knee or neck outside of a single notation in April 1970 of "stiff neck."  Moreover, the Veteran's separation examination indicated that all related system were normal, save for a back strain.  Additionally, as discussed in further detail below, there has been no evidence associated with the record suggesting a link between any of these disabilities and service.  Consequently, a VA examination as to the etiology of the claimed disorders is not warranted, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a May 2011 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Board notes that in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  These actions by the undersigned supplement VA's compliance with the VCAA and, as they are in the spirit of 38 C.F.R. § 3.103, comply with the burdens placed on VA by that regulation.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for arthritis may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Veteran avers to have injured his left knee, neck and back during active service.  He has not, however, alleged that these injuries were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Board initially notes that on induction examination in March 1970, the Veteran's neck, spine, lower extremities, and musculoskeletal systems were normal.  He affirmatively denied any history of arthritis, bone or joint deformity, back trouble and "trick" or locked knee.

A Veteran is presumed to have entered service in sound condition with respect to his or her health.  See 38 U.S.C.A. § 1111.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

Given the evidence at the time of induction, and the lack of clear and unmistakable evidence to the contrary, the Board finds that the presumption of soundness attaches and the Veteran is presumed to have been sound on entry into service.

Neck

Service treatment records show that in April 1970, the Veteran complained of a stiff neck, but in November 1970 his neck was supple.  On separation examination in July 1972, the neck was described as normal.  Based on the foregoing, service records reflect a single in-service complaint of a stiff neck that resolved without residuals.  While service connection may be granted for a disease diagnosed after discharge, see 38 C.F.R. § 3.303(d) (2010), here the post-service evidence leads to the conclusion that the Veteran does not have a neck disability that is related to active service for the reasons discussed below.

The Veteran separated from active duty in October 1972.  On private evaluation in January 2004, the Veteran endorsed a history of cervical neck tension which he related to stress.  He also stated that he had a whiplash event in 1976 and 1977.  On examination, the neck had no adenopathy or masses, and there was no significant pain along the paraspinal muscles.

During an August 2005 private evaluation, the Veteran reported ongoing neck and upper back pain for at least the preceding five to six years; however he denied any specific incident or trauma which brought on the pain.  Pain was constant and in the posterior neck, becoming significant on extension of the neck.  The evaluator reviewed a December 2004 radiology report revealing moderate degenerative disc disease at the C5-6 level, with minimal degenerative disc disease at C6-7, and facet degeneration at C6-7 and C7-T1.  Following a physical examination, the impression was of neck pain.  

Radiographic evidence from August 2005 revealed adequate alignment of the cervical centra without evidence of acute injury.  Early arthritic findings were present, but were confined to the C5-6 level only.  Paravertebral soft tissue was within normal limits.

In January 2006 the Veteran stated that neck extension caused pain in his neck, and that he could not recall when his neck first began bothering him.  He reported his belief that neck symptoms and periodic vertigo were related.  The assessment was of non-irritable, non-severe neck tightness consistent with chronic cervical spine dysfunction.

In considering the lay and medical history as detailed above, the Board notes that the amount of time that elapsed between military service and first post-service evidence of complaint or treatment can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, neck pain soreness is capable of lay observation and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  Again, service treatment records reflect a single 
in-service complaint of a stiff neck in April 1970 followed by a reference to his neck being supple in November 1970.  At separation examination in July 1972, the neck was normal.  Since separation, the Veteran has indicated that he was involved in whiplash events in 1976 and 1977, and in 2005 said that neck pain had been ongoing for five to six years.  To the extent that the Veteran claims in-service onset and continuous symptomatology, his statements are inconsistent and not credible.

Of far greater prohibitive value are the normal findings at separation, the lack of any neck-related complaints in the record until 32 years after separation, and the act that then he sought treatment, he asserted a post-service cause and onset.  The Board notes that a person seeking attention for treatment purposes is expected to provide an accurate history so as to receive appropriate care.  Furthermore, there is no evidence beyond the Veteran's non-credible statements, indicating any connection between service and current degenerative findings of the neck and cervical spine.

Thus, the evidence, to include the separation examination, shows that in-service complaints of neck stiffness resolved without residuals, and no chronic neck disability was incurred in service.  Furthermore, arthritis of the neck did not manifest to a compensable degree within one year of separation.  Rather, the Board finds that there was a remove onset, unrelated to service.  In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Back

Service treatment records show that on separation examination in July 1972, the Veteran's spine was normal but he had a history of back strain.

Following separation in October 1972, the Veteran endorsed the previously mentioned whiplash in 1976 and 1977 during a private examination in January 2004.  He also reported lumbar problems.  Based on his given history, the impression was of a low back injury in 1977.

On VA examination in December 2008, the Veteran indicated that he had never been seen for his back during service.  He said that his duties included driving a dump truck and that he had several flat tires requiring him to lift tires while fixing the flats.  During service, he states that his back would become sore and stiff.  After service the Veteran was a welder for six years and continued to drive trucks.  The Veteran reported no trauma, injurious episodes, or falls associated with his back other than a motor vehicle accident in 1977 that irritated his back.  He reported that x-ray imaging taken at the time showed his back to be normal.  Following a physical examination and review of radiographic imaging showing degenerative changes, the examiner determined that chronic lumbar spine strain was not at least as likely as not related to findings on the Veteran's separation examination in 1972.  His rationale included that fact that there were no other in-service reports of back pain and that following a motor vehicle accident in 1977 radiographic images showed his spine to be normal.

The Veteran is competent to report symptomatology of the low spine.  And thus the Veteran's testimony is competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  With regard to credibility, the Board notes that the Veteran has been essentially consistent in reporting a low back injury in 1977, and that findings were normal on x-ray examination at that time.  However, on his application for service connection the Veteran indicated that a back disorder began in 1972, and to the extent that the Veteran now avers to in-service onset with continuous symptomatology, such statements are not credible.

Of greater probative value is the lack of complaints or treatment for the back between separation and 1977, the normal x-ray findings in 1977, and the lack of complaints or treatment until 2002.  The Board also finds that opinion of the 2008 VA examiner to be highly probative of the lack of relationship between the Veteran's current chronic lumbar spine strain and service.

In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left Knee

Service treatment records show no complaints or treatment relating to the left knee, and on separation examination in July 1972, the lower extremities were normal.  

In his January 2006 claim, the Veteran indicated that his claim of entitlement to service connection related to arthritis of the left knee.  During the May 2011 hearing before the undersigned, the Veteran indicated that he hurt his knee in service, and that he was seen by a doctor regarding the knee.  The Board can find no reference to the left knee within the Veteran's service records.  Furthermore, an exhaustive review of the claims file also reveals no reference to any left knee disability, disorder, or symptom.  

The Board is left to find that there is no evidence of record of a current left knee disability.  While the Veteran is competent to report left knee symptoms, Layno v. Brown, 6 Vet. App. 465 (1994), the cause of such pain in this case is more complicated.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, to the extent that the Veteran avers that his left knee symptoms are due to underlying arthritis, such testimony is not competent.  Without competent evidence of an underlying disease or injury, service connection for a disability cannot be granted; in the present case there is no such evidence.

In conclusion, the preponderance of the evidence is against the claims, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

Arachnoid Cyst

The Veteran claims entitlement to service connection for an arachnoid cyst.  The evidence of record indicates that in 2002 radiographic imaging had revealed the presence of a midline posterior fossa arachnoid cyst.  Further imaging showed that there was no enhancement in the wall or mural nodule.  Subsequent imaging showed some enlargement of the lesion - approximately 10 percent over the preceding year.  The impression was of a symptomatic arachnoid cyst of the cerebellum, which may have been impacting his balance.

Both in-service and post-service records reflect that the Veteran had complained of vertigo and dizziness.  While there is some indication that the Veteran's vertigo may be a symptom of another disease, it is unclear whether in-service vertigo may have been manifestation of his arachnoid cyst.  Without additional VA examination, the Board does not have sufficient information properly adjudicate the Veteran's claim.

Diabetes Mellitus

A letter from K.C.H. indicates that the Veteran has been diagnosed and treated for diabetes mellitus type II.  A review of the claims file, however, does not reveal records relating to such treatment.  The RO must attempt to obtain records relating to the diagnosis and treatment of diabetes mellitus before proper adjudication may be competed.

With regard to claims relating to peripheral neuropathy, erectile dysfunction, and a vision disability, the Board finds that issues are inextricably intertwined with the matter of entitlement to service connection for diabetes mellitus and thus cannot be adjudicated until proper development of that matter has been conducted.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Agent Orange

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2010).  

During his hearing before the undersigned, the Veteran indicated that on he had service in Thailand and that in flying to Thailand he had a stopover - however brief - in Vietnam.  Personnel records confirm that the Veteran was stationed in Thailand, however additional development is needed to determine whether the Veteran was in Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for a VA examination regarding his arachnoid cyst.  If he is unable to attend the examination, or unable to cooperate with the examiner, the examination may be limited to a review of the claims file.  

The examiner is to determine whether in-service vertigo and dizziness were earlier manifestations of the Veteran's arachnoid cyst.

2.  VA is to contact the Veteran to determine where he was treated for diabetes mellitus.  Appropriate steps are to be taken to obtain such records, and in the event that a negative response is received, a notation documenting such response is to be included with the record.

3.  The Veteran's records indicate that he was in Thailand from September 10, 1970 until January 25, 1971.  Appropriate development is to be conducted to determine if the Veteran's routes into and out of Thailand included any stops in the Republic of Vietnam.  All efforts to conduct such development are to be fully documented within the record.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


